UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTOANETA IOTOVA; ISSAK ALMALEH,
                             Plaintiffs,
                                                             19-CV-10664 (LLS)
                    -against-
                                                             ORDER OF DISMISSAL
OCWEN FINANCIAL CORPORATION, et al.,
                             Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff Antoaneta Iotova, currently incarcerated in FMC Carswell, and Plaintiff Issak

Almaleh, currently incarcerated in MDC Brooklyn, face pending criminal charges in United

States v. Almaleh, ECF 1:17-CR-00025, 2 (ER) (S.D.N.Y.) for allegedly engaging in a scheme to

obtain real property through fraud.

       On February 28, 2018, District Judge Katherine B. Forrest enjoined Iotova and Almaleh

“from filing any lawsuits against any counsel, court officer, or judicial officer connected to the

criminal proceedings during its pendency. Any further such suits shall be summarily dismissed.”

United States v. Almaleh, et al., ECF 1:17-CR-0025, 108 (S.D.N.Y. Feb. 28, 2018). This action

falls within the scope of the February 28, 2018 order and must therefore be dismissed. 1

                                           CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiffs, and note service on the docket. The Court dismisses Plaintiffs’ complaint




       1
         Moreover, the Court has previously dismissed claims that were substantially the same as
those asserted here. See Iotova v. Ocwen Financial Corp., ECF 1:17-CV-6316, 4 (CM) (S.D.N.Y.
Oct. 10, 2017)
pursuant to Judge Forrest’s February 28, 2018 order. The Clerk of Court is directed to close the

action under this docket number.

SO ORDERED.

 Dated:   November 21, 2019
          New York, New York

                                                              Louis L. Stanton
                                                                 U.S.D.J.




                                                2
